DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
Claims 1-17 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (US 8,967,663) (“Seki”).  Seki discloses a vehicle seat connecting element comprising a body (fig. 4: 17) on which a backrest and a seat cushion of the seat are intended to be mounted, the body defining a first edge (fig. 4: 17x) and at least a first through slot (fig. 4: 17k) extending longitudinally along a first direction from the first edge and defining a first inner end, wherein the connecting element further comprises a first bridge (fig. 4: 17m) extending along at least a portion of the first edge opposite the first slot, the first bridge having a curved shape.
As concerns claim 13, Seki discloses wherein the concavity of the first bridge is directed in a second direction opposite to the first direction of extension of the first slot (fig. 3 shows 17m extending outward as opposed to the slot 17k extending inward).
As concerns claim 14, Seki discloses wherein further comprising a flange (fig. 4: 17a) extending along the first edge substantially perpendicular to said first edge, the first bridge being formed by a portion of the flange.
As concerns claim 15, Seki discloses a vehicle seat comprising a backrest, a seat cushion, and a connecting element according to claim 1 (fig. 2), the backrest and the seat cushion being intended to be mounted on the body of the connecting element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki.  As concerns claims 2 and 3, Seki does not teach a second slot extending parallel to the first slot.  However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the body to include a second slot extending from the first edge and defining a second inner end such that the first and second slots are separated by a strip of metal.  This is considered a simple duplication of parts (i.e. just making a second slot the same as the first) in order to provide additional ductility, flexibility or deformation in the event of an accident.  In general, a mere duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result. (See MPEP 2144.04(VI)(B); In re Harza, 274 F.2d 669).  This modification is addition of another of the same slot provided in order to provide the same known result taught by Seki.
As concerns claim 4, Seki, as modified, teaches a second bridge extending along at least a portion of the first edge opposite the second slot (as discussed in regard to claim 2, the second slot would include a bridge portion 17m, same as the first).
As concerns claim 6, Seki, as modified, teaches wherein the second through slot is open along the first edge (fig. 4: same as the first).
As concerns claim 8, Seki, as modified, teaches wherein the first inner end of the first slot and the second inner end of the second slot each have a rounded shape (as shown in fig. 4).
As concerns claims 10 and 17, Seki, as modified, does not expressly teach the dimensions of the slot.  However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to try a length between 10-20mm and width between 1-20 mm in order to provide the desired amount of deformation. 

Allowable Subject Matter
Claims 5, 7, 9, 11, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Seki fails to teach wherein the second bridge is rectilinearly shaped, wherein at least one of the first slot and the second slot has a flared shape from the first inner end and/or the second inner end, respectively, toward the first edge, wherein the first and second slots have a different size, or a spacing amount/size of the strip of metal between the first and second slot.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636